Per Curiam.
The defendant has, in essence, attacked the factual findings of the commissioner which were upheld by the compensation review division. Our review of the record, transcripts and briefs clearly indicates that there was ample evidence to support the commissioner’s finding that all of the plaintiff’s back injuries were causally related to his original work-related injury. Further, there is ample evidence to support the commissioner’s factual finding that the defendant was legally noticed under General Statutes § 31-294.
There is no error.